The opinion of the court was delivered by
The Chief Justice.
This is an appeal from, a decree in chancery, entered in-pursuance of a reversing decree of this court on a former-appeal between the same parties. (11 C. E. Green 557.)
In that primary controversy, there were two subjects of’ dispute: First, whether the appellants were entitled to an assignment of the bond and mortgage held by the respondent and second, whether the tender of principal and interest due on said mortgage, which had been made before suit brought,, stopped the running of interest thereon. Both these questions were, on the former appeal, decided against the appellants. The record being remitted, and a decree being entered in the-Court of Chancery, such latter decree is now before us on this appeal.
In this condition of the case, the counsel of the -appellants-moved for permission to re-ai’gue the two points above stated,, which have heretofore been decided by this court. Permission to do this would, 1 think, establish a dangerous precedent. In the case of King v. Ruckman, 7 C. E. Green 554, in the opinion read, it is stated that the power of granting re-argu*506merits was one which ought to be used but sparingly, and it was suggested that it should never be exercised, unless the -court, ex mero motu, intimated a desire to have the argument repeated. ■ This seems to be the sound rule. But the present .application is peculiarly objectionable. It presents itself in ■this guise rather of an appeal from the decree of this court .than of a re-argument. There must be an end to litigation, •and yet it is not easy to say where that end will be if a decision of a court of the last resort can be again brought into debate in the course of the same proceeding. In the present .instance, the questions which are how attempted to be a second ■time mooted, were carefully considered by this court, and they were decided, as it was deemed, in strict conformity to the ■decisions both in England and in this, country, and no member of this court appears to have expressed the least doubt as to the legal correctness of that decision. Under these circumstances, it would be, in my opinion, a wide departure from ■the settled practice of the court to entertain the motion to ■open the case for another argument on the points in question.
Irrespective of the matters thus disposed of, there are two objections urged against the present decree. The first is, that .the decree imposes a personal obligation on the appellants to pay .the moneys mentioned in it. But I do not so understand it. The clause in question, properly interpreted, confers a favor instead of imposing a burthen on the appellants ; it gives the privilege of paying the money, and thus saving a sale of the property. The second objection is well taken. It is admitted .that the decree is for too large an amount, and, consequently, it must be reversed in order to be amended. The error in ■question arises from an erroneous calculation of interest; it would have been corrected, on motion, in the court below, and, consequently, the reversal of the decree should be withvout costs.
Reversed accordingly.